 

Exhibit 10.1  

 

Notice of Grant of Award

and Award Agreement

Shoe Carnival, Inc.

ID: 35-1736614

7500 E. Columbia Street

Evansville, IN 47715

 

[Name]

[Address]

 

Award Number:

Plan:

ID:

 

2000

     

 

Effective [Grant Date], you have been granted a restricted stock award of
[Number of Shares] shares of Shoe Carnival, Inc. (the Company) common stock. The
value of the award on the date of grant is $[            ].

 

The shares are restricted until the Company meets certain performance targets.
While the shares will be registered in your name and you will have the right to
vote the shares, they will be held by the Company until the restrictions lapse.
Any dividends declared while the shares are restricted will be deferred and paid
upon vesting. The shares may not be sold, assigned, transferred, pledged, or
otherwise encumbered until the restrictions lapse. If you cease to maintain
Continuous Service by reason of retirement, any shares still restricted on the
date of your retirement will automatically be forfeited along with any deferred
dividends. In the event of a Change in Control, all shares shall become fully
vested along with any deferred dividends. During the term of the award, the
restrictions will lapse with respect to the specified number of shares on
[Vesting Date] of each year if the performance target with respect to such
shares is met during the prior fiscal year. The award will expire on [Expiration
Date] and any shares still restricted, and any deferred dividends, will be
forfeited and returned to the Company. The vesting schedule and performance
targets are identified below.

 

Shares   Performance Targets [Number]   EPS of [Target EPS] [Number]   EPS of
[Target EPS] [Number]   EPS of [Target EPS]

 



 

 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 



 

 

      Shoe Carnival, Inc.   Date             [Name of Award Recipient]   Date

 



 

 